DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the amendment on 02/18/2022.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 8 recites “the output voltage”, which should be -- the higher DC output voltage -- because in this way was previously presented this term in the claim; Claim 1, line 11 recites “the fixed DC output voltage”, which should be -- the fixed DC voltage -- because in this way was previously presented this term in the claim.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2, first line recites “the low DC voltage”, which should be -- the low DC input voltage -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2019/0080868), in view of Westrom et al. (US 5,341,265), hereinafter Westrom. 
Regarding claim 1, Riley discloses (see figures 1-6) an electronic control circuit (figure 1, part 10) for one or more protective relays (figure 1, part 10), the electronic control circuit (figure 1, part 10) comprising: a boost circuit (figure 1, part 16) (figure 5, part 216) configured to increase a low DC input voltage (figure 1, part low DC input voltage at 20) to a higher DC output voltage (figure 1, part higher DC output voltage at 32; example 30V)(paragraph [0029]; the input voltage (e.g., the voltage level available on the first power rail 20) is increased to a higher level (described in greater detail below), which higher level is used to operate the bi-stable relay 12 and/or charge an energy storage device. The boost converter 16 is then configured to “boost” (i.e., increases) the voltage supplied on the first power rail 20 and make this increased voltage available on the second power rail 32. For example, in some embodiments, the first power rail 20 may be electrically coupled to an input power source configured to supply power having a voltage of 12 Volts. The boost converter 16 may be configured to increase the 12 Volts supplied on the first power rail 20 to 30 Volts, which is made available on the second power rail 32) that is greater than a threshold voltage  (figure 1, part threshold voltage at 14; threshold voltage = zero)(paragraphs [0027], [0032] and [0033]; the system 10 is then configured to cause the switching mechanism 22 in the bi-stable relay 12 to enter either the open or closed state when a particular condition occurs (e.g., input power on the first power rail 20 is interrupted). As used herein, input power may be interrupted when: the input power falls below a specified value; when the input power falls to zero… the trigger circuit 14 may include a comparator to detect the threshold voltage, which may then trigger a one-shot circuit to pulse the actuator 18 for the correct amount of time; therefore, the threshold voltage = zero) used to drive the one or more protective relays  (figure 1, part 10); a capacitor storage unit  (figure 2, part capacitor storage unit at 44)(figure 5, part 244) electrically coupled to the boost circuit (figure 1, part 16) (figure 5, part 216), the capacitor storage unit (figure 2, part capacitor storage unit at 44)(figure 5, part 244) is configured to store the output voltage of the boost circuit (figures 1 and 2, part higher DC output voltage at 32) and to output a fixed DC voltage (figure 2, part output voltage of capacitor storage unit at 44; example 30V) that is greater than the threshold voltage (figure 1, part threshold voltage at 14; threshold voltage = zero); and a pulse width modulator control circuit (figure 2, part pulse width modulator control circuit generated by 46) (figure 5, part pulse width modulator control circuit generated by 250 and 252) electrically coupled to the capacitor storage unit (figure 2, part capacitor storage unit at 44)(figure 5, part 244) and configured to receive the fixed DC output voltage (figure 2, part output voltage of capacitor storage unit at 44) from the capacitor storage unit (figure 2, part capacitor storage unit at 44)(figure 5, part 244), the pulse width modulator control circuit (figure 2, part pulse width modulator control circuit generated by 46) (figure 5, part pulse width modulator control circuit generated by 250 and 252) being responsive to one or more input pulses from a control and enable circuit (figure 2, part one or more input pulses from a control and enable circuit 14)(paragraphs [0031]-[0033]; the trigger circuit 14 may be realized from a voltage detection circuit with a fixed width pulse generator… the trigger circuit 14 may include a comparator to detect the threshold voltage, which may then trigger a one-shot circuit to pulse the actuator 18) to deliver energy from the capacitor storage unit (figure 2, part capacitor storage unit at 44)(figure 5, part 244) to the one or more protective relays (figure 1, part 10) (figure 2, part 100) such that the energy delivered to the one or more protective relays (figure 1, part 10) (figure 2, part 100) is independent of the voltage stored in the capacitor storage unit (figure 2, part capacitor storage unit at 44)(figure 5, part 244)(paragraph [0035]; the relay energizer module 46 is configured to supply a sufficient energy pulse to the coils 34, 36 to cause the bi-stable relay 100 to change state. More particularly, the relay energizer module 46 may be configured to energize either the coil 34 or the coil 36 (depending upon whether the bi-stable relay 12 is being opened or closed) upon being signaled by the condition detection module 38).
Riley does not expressly disclose one or more protective relays in power distribution system circuit interrupting device.
Westrom teaches (see figures 1-13) an electronic control circuit (figure 1b, part 33) for one or more protective relays (figure 1b, parts 34, 36 and 38) in power distribution system circuit interrupting device (column 7; lines 36-47; the downed conductor apparatus of the present invention can be seen in an embodiment adapted for use in a three phase distribution system).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the electronic control circuit for one or more protective relays of Riley to a power distribution system circuit interrupting device as taught by Westrom, because the combination result in more efficient and reliable protection for power distribution system (column 1; lines 10-17).
Regarding claim 2, Riley and Westrom teach everything claimed as applied above (see claim 1). Further, Riley discloses (see figures 1-6) the low DC voltage is in the range of about 12 VDC to about 24 VDC (figure 1, part low DC input voltage at 20; 12VDC) (paragraph [0029]; the input voltage (e.g., the voltage level available on the first power rail 20) is increased to a higher level (described in greater detail below), which higher level is used to operate the bi-stable relay 12 and/or charge an energy storage device. The boost converter 16 is then configured to “boost” (i.e., increases) the voltage supplied on the first power rail 20 and make this increased voltage available on the second power rail 32. For example, in some embodiments, the first power rail 20 may be electrically coupled to an input power source configured to supply power having a voltage of 12 Volts. The boost converter 16 may be configured to increase the 12 Volts supplied on the first power rail 20 to 30 Volts, which is made available on the second power rail 32).
Regarding claim 5, Riley and Westrom teach everything claimed as applied above (see claim 1). Further, Riley discloses (see figures 1-6) the pulse width modulator control circuit (figure 2, part pulse width modulator control circuit generated by 46) selectively controls delivery of energy from the capacitor storage unit (figure 2, part capacitor storage unit at 44) (figure 5, part 244) to the one or more protective relays (figure 1, part 10) (figure 2, part 100) by limiting current (figure 5, part through open relay driver circuit 250 and closed relay driver circuit 252) flow to the one or more protective relays (figure 1, part 10) (figure 2, part 100) to a predefined steady state value (paragraphs [0035]-[0036]; the relay energizer module 46 may include an open relay driver circuit 50 and a closed relay driver circuit 52 electrically coupled with the energy storage device 44 and the boost converter 16 via a 3-jack connector 54… the energy storage device 44 may be any device capable of storing energy (e.g., a capacitor, rechargeable battery, or the like). The energy storage device 44 is then charged to the nominal voltage level available on the second power rail 32 (i.e., the boosted input voltage level). Subsequently, when the input power is interrupted, the energy stored in the energy storage device 44 is used to energize either of the coils 34 or 36).
Regarding claim 8, claims 1 and 5 have the same limitations, based on this is rejected for the same reasons.
Regarding claim 9, claim 2 has the same limitations, based on this is rejected for the same reasons.
Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2019/0080868), in view of Westrom et al. (US 5,341,265), hereinafter Westrom, and further in view of Billings (US 4,704,652).
Regarding claim 3, Riley and Westrom teach everything claimed as applied above (see claim 1). Further, Riley discloses (see figures 1-6) the higher DC output voltage (figure 1, part higher DC output voltage at 32). However, Riley does not expressly disclose the higher DC output voltage is in the range of about 180 VDC to about 260 VDC.
Billings teaches (see figures 1-4) the higher DC output voltage (figure 1, part 16 output; +DC 150V) is in the range of about 180 VDC to about 260 VDC (figure 1, part 16 output; +DC 150V).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the boost circuit of Riley with the higher DC output voltage features as taught by Billings and obtain the higher DC output voltage is in the range of about 180 VDC to about 260 VDC, because it provides more accurate voltage operation in order to meet with the design requirements (column 3; lines 47-53). Furthermore, In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 4, Riley and Westrom teach everything claimed as applied above (see claim 1). Further, Riley discloses (see figures 1-6) the fixed DC voltage (figure 2, part output voltage of capacitor storage unit at 44). However, Riley does not expressly disclose the fixed DC voltage is in the range of about 180 VDC to about 260 VDC.
Billings teaches (see figures 1-4) the fixed DC voltage (figure 1, part the fixed DC voltage at C3; +DC 150V) is in the range of about 180 VDC to about 260 VDC (figure 1, part the fixed DC voltage at C3; +DC 150V).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the boost circuit and capacitor storage unit of Riley with the fixed DC voltage features as taught by Billings and obtain the fixed DC voltage is in the range of about 180 VDC to about 260 VDC, because it provides more accurate voltage operation in order to meet with the design requirements (column 3; lines 47-53). Furthermore, In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 10, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 11, claim 4 has the same limitations, based on this is rejected for the same reasons.
Claims 6, 7, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2019/0080868), in view of Westrom et al. (US 5,341,265), hereinafter Westrom, and further in view of DuBose (US 2010/0332865).
Regarding claim 6, Riley and Westrom teach everything claimed as applied above (see claim 1). Further, Riley discloses (see figures 1-6) the pulse width modulator control circuit (figure 2, part pulse width modulator control circuit generated by 46) (figure 5, part pulse width modulator control circuit generated by 250 and 252) selectively controls delivery of energy (figure 5, part through open relay driver circuit 250 and closed relay driver circuit 252) from the capacitor storage unit (figure 2, part capacitor storage unit at 44) (figure 5, part 244) to the one or more protective relays (figure 1, part 10) (figure 2, part 100) by generating a pulse width modulated signal (figure 5, part PWM signal at open relay driver circuit 250 and closed relay driver circuit 252) (paragraphs [0035]-[0036]; the relay energizer module 46 may include an open relay driver circuit 50 and a closed relay driver circuit 52 electrically coupled with the energy storage device 44 and the boost converter 16 via a 3-jack connector 54… the energy storage device 44 may be any device capable of storing energy (e.g., a capacitor, rechargeable battery, or the like). The energy storage device 44 is then charged to the nominal voltage level available on the second power rail 32 (i.e., the boosted input voltage level). Subsequently, when the input power is interrupted, the energy stored in the energy storage device 44 is used to energize either of the coils 34 or 36). However, Riley does not expressly disclose that is based on the current flow to the one or more protective relays.
	DuBose teaches (see figures 1-4) the pulse width modulator control circuit (figure 4, part pulse width modulator control circuit generated by 216) selectively controls delivery of energy (figure 4, part through 313) from the capacitor storage unit (figure 4, part 214) by generating a pulse width modulated signal (figure 4, part 311; output PWM at DRV) that is based on the current flow (figure 4, part current flow through R1; input to CS)(paragraph [0021]; primary circuit 210 can also be configured with modulator 216 having a Pulse Width Modulator (PWM) controller 311 and a MOSFET 313).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the pulse width modulator control circuit of Riley with current feedback features as taught by DuBose and obtain the pulse width modulator control circuit selectively controls delivery of energy from the capacitor storage unit to the one or more protective relays by generating a pulse width modulated signal that is based on the current flow to the one or more protective relays, because it provides more efficient switching control.
Regarding claim 7, Riley and Westrom teach everything claimed as applied above (see claim 1). Further, Riley discloses (see figures 1-6) the pulse width modulator control circuit (figure 2, part pulse width modulator control circuit generated by 46) (figure 5, part pulse width modulator control circuit generated by 250 and 252); in the one or more protective relays (figure 1, part 10) (figure 2, part 100) to deliver energy from the capacitor storage unit (figure 2, part capacitor storage unit at 44) (figure 5, part 244) to the one or more protective relays (figure 1, part 10) (figure 2, part 100). However, Riley does not expressly disclose the pulse width modulator control circuit uses feedback from one or more current sensors in the one or more protective relays to deliver energy from the capacitor storage unit to the one or more protective relays.
	DuBose teaches (see figures 1-4) the pulse width modulator control circuit (figure 4, part pulse width modulator control circuit generated by 216) uses feedback from one or more current sensors (figure 4, part feedback CS from current sensor R1) to deliver energy from the capacitor storage unit (figure 4, part 214) (paragraph [0021]; primary circuit 210 can also be configured with modulator 216 having a Pulse Width Modulator (PWM) controller 311 and a MOSFET 313).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the pulse width modulator control circuit of Riley with current feedback features as taught by DuBose and obtain the pulse width modulator control circuit uses feedback from one or more current sensors in the one or more protective relays to deliver energy from the capacitor storage unit to the one or more protective relays, because it provides more efficient switching control.
Regarding claim 12, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claims 1 and 6 have the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, Riley, Westrom and DuBose teach everything claimed as applied above (see claim 14). Further, Riley discloses (see figures 1-6) the low DC voltage is in the range of about 12 VDC to about 24 VDC (figure 1, part low DC input voltage at 20; 12VDC) (paragraph [0029]; the input voltage (e.g., the voltage level available on the first power rail 20) is increased to a higher level (described in greater detail below), which higher level is used to operate the bi-stable relay 12 and/or charge an energy storage device. The boost converter 16 is then configured to “boost” (i.e., increases) the voltage supplied on the first power rail 20 and make this increased voltage available on the second power rail 32. For example, in some embodiments, the first power rail 20 may be electrically coupled to an input power source configured to supply power having a voltage of 12 Volts. The boost converter 16 may be configured to increase the 12 Volts supplied on the first power rail 20 to 30 Volts, which is made available on the second power rail 32).
Regarding claim 18, claim 7 has the same limitations, based on this is rejected for the same reasons.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2019/0080868), in view of Westrom et al. (US 5,341,265), hereinafter Westrom, and further in view of DuBose (US 2010/0332865), and further in view of Billings (US 4,704,652). 
Regarding claim 16, Riley, Westrom and DuBose teach everything claimed as applied above (see claim 14). Further, Riley discloses (see figures 1-6) the higher DC output voltage (figure 1, part higher DC output voltage at 32). However, Riley does not expressly disclose the higher DC output voltage is in the range of about 180 VDC to about 260 VDC.
Billings teaches (see figures 1-4) the higher DC output voltage (figure 1, part 16 output; +DC 150V) is in the range of about 180 VDC to about 260 VDC (figure 1, part 16 output; +DC 150V).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the boost circuit of Riley with the higher DC output voltage features as taught by Billings and obtain the higher DC output voltage is in the range of about 180 VDC to about 260 VDC, because it provides more accurate voltage operation in order to meet with the design requirements (column 3; lines 47-53). Furthermore, In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 17, Riley, Westrom and DuBose teach everything claimed as applied above (see claim 14). Further, Riley discloses (see figures 1-6) the fixed DC voltage (figure 2, part output voltage of capacitor storage unit at 44). However, Riley does not expressly disclose the fixed DC voltage is in the range of about 180 VDC to about 260 VDC.
Billings teaches (see figures 1-4) the fixed DC voltage (figure 1, part the fixed DC voltage at C3; +DC 150V) is in the range of about 180 VDC to about 260 VDC (figure 1, part the fixed DC voltage at C3; +DC 150V).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the boost circuit and capacitor storage unit of Riley with the fixed DC voltage features as taught by Billings and obtain the fixed DC voltage is in the range of about 180 VDC to about 260 VDC, because it provides more accurate voltage operation in order to meet with the design requirements (column 3; lines 47-53). Furthermore, In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or workable ranges involves only routine skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	





	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839